Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-24, 26-38 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach “receive data associated with an image, wherein the data is used to determine an obstruction in a field of view of an imaging device; obtain a soft stop based on the data that defines a keep out area between the soft stop and a hard stop;” in combination with other claimed elements.
US PGPUB 20170255824 teach that if the image data that is analyzed indicates the presence of a hazard, such as a track defect (e.g., broken track, flooding, ice, etc.), an obstruction (e.g., an automobile, livestock, a fallen tree, etc.), or another vehicle, in the segment of the route, then the non-aerial vehicle 128 can slow and/or stop before reaching the segment of the route with the hazard.
		In the specification, Paragraphs 71 and 72 explains that the user would like to capture area 670 without obstruction from the propeller 620 and/or UAV 610.  If the user commands the stabilizer to move the field of view of the imaging device directly from its current position to area 670, an undesirable image capture would result as the propeller 620 would cause a partial obstruction during at least a portion of the move.  In this example, 
using the narrow field of view 650 and the dynamic soft stop region 660, the stabilizer can pitch up on the Y-axis to area 680 and then yaw left on the Z-axis to area 670 to capture area 670 without obstruction from the propeller 620.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696